Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 1-4, 6-8, 10-11, made of record in the office action mailed 06/01/2021, page 2 have been withdrawn due to Applicant’s arguments in the response filed on 11/30/2021.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lu et al. (US 2013/0253150) in view of German et al. (US 2004/0072005).  
Regarding claims 1, 3, 10 Lu discloses Ziegler-Natta catalyzed ethylene copolymer (abstract). Lu discloses Ziegler-Natta catalyzed ethylene copolymer has at least 15% TREF fraction below an elution temperature of 35 C (Figure 4). The polymers produced are more easily extruded into film products by cast or blown film processing techniques (para 0065). Lu discloses a Ziegler-Natta catalyzed ethylene alpha olefin copolymer having a density of greater than  0.870 g/cc, a melt index ratio of I21/I2 of between 15-40 dg/min, a melt index of 0.1-300 dg/min and a polydispersity index of between 2.5 and 8 (claim 1). The copolymer is produced by reacting ethylene and a comonomer in the presence of a titanium-based Ziegler-Natta catalyst and an alkylaluminum co-catalyst at a temperature of from 50.degree. C. and 300.degree.C., an ethylene partial pressure of from 10 psi and 350 psi, and a comonomer to ethylene ratio of from 0.01 to 0.50 (claim 16). The ethylene/1-hexene copolymer having a density of 0.91-0.93 g/cc (para 0058). Lu discloses the alpha-olefin comonomer is selected from 1-hexene, 1-octene and 1-butene (claim 17). Lu does not disclose that the cast film has cling additives, thus the claim limitation is met when there is no cling additives in the cast film.
However, Lu fails to disclose that the cast film is a multilayer cast film and the cast film has a cling force of at least 200 grams-force per inch width at 200% pre stretch and a slow puncture resistance of greater than 50 J/mm. 
Whereas, German discloses polymer blends are particularly suitable for cast film applications (abstract). German discloses each film has a three layer A/B/A structure, with the outer layers A being the same in all examples and A layers were formed of LL3003, a Ziegler Natta LLDPE ethylene/hexene copolymer cast film resin (para 0284) and LL-3003 ZN LLDPE copolymer cast film resin having a Melt Index of 3.2 dg/min, a density of 0.9175 g/cc (para 0272). The VDLPE/LLDPE polymer blends of the invention can be used to form cast or blown films having a single layer (monolayer films) or multiple layers (multilayer films).  When used in multilayer films, the VLDPE/LLDPE polymer blends can be used in any layer of the film, or in more than one layer of the film, as desired (para 0190). 
It would have been obvious to one of ordinary skill in the art at the time of Application was filed to form the cast film comprising ZN LLDPE of Lu in to multilayer cast film as taught by German motivated by the desire to have superior tear strength and toughness and for end-use applications. 
As Lu in view of German discloses a multilayer cast film comprising a layer comprising a ZN catalyzed ethylene alpha olefin copolymer having claimed density, melt index ratio, melt index, polydispersity and TREF fraction as presently claimed, it therefore would be obvious that layer would intrinsically have a cling force of at least 200 grams-force per inch width at 200% pre-stretch and a slow puncture resistance of greater than 50 J/mm and would have an outstanding cling property. 
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, of making the claimed composition.  Therefore, the claimed properties would 

Regarding claims 2, 4, 11 Lu discloses Ziegler-Natta catalyzed ethylene copolymer (abstract). Lu discloses Ziegler-Natta catalyzed ethylene copolymer has at least 15% TREF fraction below an elution temperature of 35 C (Figure 4). Lu discloses copolymer is produced by reacting ethylene and a comonomer in the presence of a titanium-based Ziegler-Natta catalyst and an alkylaluminum co-catalyst at a temperature of from 50.degree.C. and 300.degree.  C., an ethylene partial pressure of from 10 psi and 350 psi, and a comonomer to ethylene ratio of from 0.01 to 0.50 (claims 16 and 18). Lu in claim 18 discloses the process steps as claimed in claims 4 and 11.

Regarding claims 6-7, Lu fails to disclose that the cast film component layer can be used both as skin and core layers without pre-blending.
Whereas, German discloses polymer blends are particularly suitable for cast film applications (abstract). German discloses each film has a three layer A/B/A structure, with the outer layers A being the same in all examples and A layers were formed of LL3003, a Ziegler Natta LLDPE ethylene/hexene copolymer cast film resin (para 0284) and LL-3003 ZN LLDPE copolymer cast film resin having a Melt Index of 3.2 dg/min, a 
It would have been obvious to one of ordinary skill in the art at the time of invention to include the ZN LLDPE of Lu in the core layer and skin layer as taught by German based on the end use application of the film. 
Alternatively, however, the recitation in the claims that the cast film component layer is “for skin layer and core layer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Lu in view of German disclose multilayer cast film comprising component layer as presently claimed, it is clear that the multilayer film cast film of Lu in view of German would be capable of performing the intended use, i.e. skin layer and core layer, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 8, As Lu in view of German discloses a multilayer cast film comprising a layer comprising a ZN catalyzed ethylene alpha olefin copolymer having claimed density, melt index ratio, melt index, polydispersity and TREF fraction as presently claimed, it therefore would be obvious that layer would intrinsically have a TD tear strength of greater than 450 g/mil.  
Response to Arguments
Applicants arguments filed on 11/30/2021 have been fully considered, but they moot in view of new grounds of rejections as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RONAK C PATEL/Primary Examiner, Art Unit 1788